UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2012(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.8% New York 95.9% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.15% *, 7/1/2038, LOC: TD Bank NA Albany, NY, Industrial Development Agency, College of Saint Rose, Series A, 0.37% *, 7/1/2037, LOC: Bank of America NA Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delaware Avenue LLC Project, Series A, AMT, 0.18% *, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.31% *, 5/1/2041, LIQ: Citibank NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.19% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home,0.19% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA New York, Long Island Power Authority, TECP, 0.12%, 5/11/2012, LOC: JPMorgan Chase Bank New York, Nassau Health Care Corp. Revenue, 0.16% *, 8/1/2029, LOC: Wells Fargo Bank NA New York, RBC Municipal Products, Inc. Trust, Series 0-10, 144A, AMT, 0.21% *, 10/15/2041, LIQ: Royal Bank of Canada New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.19% *, 7/1/2031, LOC: Bank of America NA New York, State Energy Research & Development Authority, Consolidated Edison Co. of New York, Inc.: Series A-1, 144A, 0.17% *, 5/1/2039, LOC: Mizuho Corporate Bank Series A-2, 144A, 0.21% *, 5/1/2039, LOC: Mizuho Corporate Bank New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.2% *, 5/15/2037, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, 88 Leonard Street, Series B, 144A,0.32% *, 11/1/2037, LOC: Landesbank Hessen-Thuringen (a) New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Housing, Series A, 0.16% *, 11/1/2044, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Phase II, Series A-1, 0.16% *, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Capitol Green Apartments, Series A, AMT,0.22% *, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency, RIP Van Winkle House LLC, Series A, 144A, AMT, 0.22% *, 11/1/2034, LIQ: Freddie Mac New York, State Urban Development Corp. Revenue: Series 6W, 144A, 0.18% *, 3/15/2037, LIQ: Barclays Bank PLC Series R-11710, 144A, 0.22% *, 3/1/2028, LIQ: Citibank NA New York, Triborough Bridge & Tunnel Authority, Series B, 5.25%, 11/15/2012 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-4, 0.18% *, 6/15/2045, SPA: Northern Trust Co. New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series R-11994, 144A, 0.19% *, 11/1/2019, LIQ: Citibank NA Series B, 144A, 5.0%, 11/1/2012 New York, NY, General Obligation: Series, L-3, 0.2% *, 4/1/2036, SPA: Bank of America NA Series B2, 0.26% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series K, 4.0%, 8/1/2012 Series D, 5.0%, 2/1/2013 Series D, ETM, 5.0%, 2/1/2013 Puerto Rico 3.9% Commonwealth of Puerto Rico, General Obligation, Series A, 144A,Prerefunded 7/01/2012 @ 100, 5.0%, 7/1/2027 Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.29% *, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $63,130,540) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of March 31, 2012. † The cost for federal income tax purposes was $63,130,540. (a) Taxable issue. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax-Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(b) $
